Citation Nr: 1709880	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected cervical spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1984, December 1990 to July 1991, and February 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Board remanded this case in order to afford the Veteran an opportunity to have a videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On his VA Form 9 dated in January 2016, the Veteran requested a live videoconference hearing before a Veterans Law Judge (VLJ) of the Board at the RO.  The claim was remanded by the Board in March 2016 to schedule the Veteran for a videoconference hearing before a VLJ at the RO in Montgomery, Alabama, pursuant to the Veteran's request.  A review of the record indicates some confusion in the scheduling of the Veteran's videoconference hearing.  A January 2017 letter to the Veteran indicated that the Veteran had been scheduled for a videoconference hearing in February 2017.  A subsequent January 2017 letter to the Veteran again indicates that a videoconference hearing had been scheduled for February 2017.  However, a third letter to the Veteran dated later in January 2017 indicates that the Veteran was scheduled for a videoconference hearing in March 2017.

In March 2017, prior to the scheduled hearing, the VA received a fax from the Veteran indicating that he would be unable to attend the videoconference hearing scheduled for March 2017 because of a recent death in the family.  Although this notice was received by the VA less than two weeks prior to the hearing date, the Board recognizes that a hearing will be granted if an appellant expresses a desire to appear in person 38 C.F.R. § 20.700(a)(2016).  In addition, the Board finds that the Veteran's letter shows good cause to reschedule the hearing.  See 38 C.F.R. § 20.704(c).  Therefore, the Veteran is to be afforded the opportunity to appear at a later scheduled videoconference hearing on this issue. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, at the earliest available opportunity for the appeal of the issue of entitlement to service connection for sleep apnea, to include as due to service-connected cervical spine disability.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


